Title: To George Washington from Major General William Heath, 31 October 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks kill [N.Y.] Octr 31st 1779
        
        By the Death of Colo. Russell of the 8th Connecticut Regt who died a few Days Since The Command of that Regt falls to Lieut. Colo. Sherman of the 2nd Regt The Eldest Lieut. Colonel in the Connecticut Line, It is requested that Lieut. Colonel Sherman be directed to take the Command of the 8th Regt and Lieut. Colonel Hait now of the 8th Regt the Command of the 2nd Regt.
        Enclosed is a representation from General Parsons, I beg leave to Submit it to your Excellencys determination.
        
        The Officers of the Massachusetts Line apprehend that the men of that Line may be reinlisted from One Regiment into another, but are in doubt whether it be your Excellencys Pleasure, that the men so reinlisted Serve out the Term for which they at first Inlisted in the Corps to which they now belong, or immediately on reinlistment Joyn the Corps into which they respectively reinlist.
        nothing Extraordinary in this Quart⟨er.⟩ The New Bridge on to Verplanks point is we⟨ll⟩ repaired, 300 Fatigue men and all the Artificers which were not before detached from the Left wing are daily employed at Verplanks and Stony Points.
        The Gun and Guard Boats are manned, and Instructed to discharge their duty. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      